84515: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-27621: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84515


Short Caption:GRAVADY NEV., LLC VS. MEJIACourt:Supreme Court


Related Case(s):84534


Lower Court Case(s):Clark Co. - Eighth Judicial District - A800435Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/18/2022 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCircusTrix, LLCNicholas F. Adams
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Eleanor D. Murphy
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Phillip V. Tiberi
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						


AppellantGravady Nevada, LLCNicholas F. Adams
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Eleanor D. Murphy
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Phillip V. Tiberi
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						


RespondentJesus MejiaJared B. Anderson
							(Injury Lawyers of Nevada)
						Joshua P. Berrett
							(Bighorn Law/Las Vegas)
						Kimball J. Jones
							(Bighorn Law/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/07/2022Filing FeeFiling Fee due for Appeal. (SC)


04/07/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-10851




04/07/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-10853




04/08/2022Petition/WritFiled Petitioners Gravady Nevada, LLC and Circustrix, LLC's Petition For Writ of Mandamus. (REJECTED PER NOTICE ISSUED 4/8/22) (SC)


04/08/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-11145




04/08/2022AppendixFiled Appendix to Petition for Writ. (REJECTED PER NOTICE ISSUED 4/8/22) (SC)


04/08/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-11183




04/13/2022Filing FeeE-Payment $250.00 from Phillip V. Tiberi. (SC)


04/14/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-11804




04/18/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC)22-12074




05/06/2022Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (SC)22-14485




05/12/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 1, 2022, at 12:30 PM. (SC)22-15039




05/13/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-15270




06/08/2022Settlement Program ReportFiled ECAR/Other. Continued to June 13, 2022, at 12:30 PM. (SC)22-18220




06/22/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-19662




06/23/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)22-19885




07/01/2022Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondent may file any reply within 14 days from the date that appellant's response is served.  The preparation of transcripts and the briefing schedule in this appeal shall be suspended pending further order of this court.  (SC)22-20809




08/26/2022Order/ProceduralFiled Order to File Document. To date appellants have not filed a response or otherwise communicated with this court. Appellants' response to order to show cause due: 7 days. (SC)22-26821




08/29/2022MotionFiled Stipulation to Dismiss Appeal Without Prejudice. (REJECTED OER NOTICE ISSUED 8/29/22) (SC)


08/29/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-26938




09/01/2022Notice/IncomingFiled Respondent's Notice of Appearance for Jared B. Anderson. (SC)22-27549




09/01/2022MotionFiled Stipulation to Dismiss Appeal Without Prejudice. (SC)22-27558




09/02/2022Order/DispositionalFiled Order Dismissing Appeal. Pursuant to the stipulation of the parties and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued. (SC)22-27621





Combined Case View